*404Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered February 28, 2006, convicting defendant, after a nonjury trial, of robbery in the second and third degrees and grand larceny in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years to life, unanimously affirmed.
We need not determine whether defendant preserved for review his challenge to the legal sufficiency of the evidence to establish the physical injury element of second-degree robbery. Even assuming it is preserved for review by the statement the court made in explaining its verdict, the evidence was legally sufficient. Defendant bit the victim’s hand, causing an impairment of her physical condition (see Penal Law § 10.00 [9]). The forceful bite, which tore through the victim’s glove and punctured her skin, caused bruising, swelling and pain in the hand for a two-week period during which the victim was unable to use her swollen, bandaged hand at work or at home (see e.g. People v Sekoll, 254 AD2d 797 [1998], lv denied 92 NY2d 1053 [1999]). Concur—Tom, J.P, Saxe, Friedman, Gonzalez and McGuire, JJ.